DETAILED ACTION
This Office Action is in response to the amendments filed on December 27, 2021.
Acknowledgments
The amendments filed on December 27, 2021, responding to the office action mailed on 9/30/2021, are made with all suggestions being fully considered. Accordingly, pending in this office action are claims 1, 4, 6-8, 11-15, 17-19 and 21.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/2018 and 11/11/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 14, 15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2016/0148918) in view of Karnezos (US 7,935,572) and in further view of Otsuka (US 2017/0077390).
With respect to claim 1, Ye (Figs. 1) discloses most aspects of the present invention including a semiconductor device comprising: 
a board (104) including a first surface; 
a first member (108a) member that is a laminate including a silicon substrate and a resin layer, the first member having a second surface facing the first surface, and the resin layer having a third surface
a first adhesive layer (162) positioned between the first surface and the second surface and adhering directly to the first surface and the entire second surface
a first semiconductor chip (3A) positioned between the first surface and the second surface, attached to the first surface, embedded in the first adhesive layer
a second semiconductor chip (108b) including an eighth surface that is a lower surface of the second semiconductor chip, the eighth surface facing the third surface
a second adhesive layer (164) positioned between the third surface and the eighth surface and adhering to the third surface and the entire eighth surface,
a resin (116) in which the first member, the first adhesive layer, and the second semiconductor chip embedded, the resin adhering to the first surface and the third surface
a first bonding wire (142) electrically and physically connecting the second semiconductor chip to the board and embedded in the resin
a conductive pattern is not provided in the first member
However, Ye does not show a first member that includes a resin layer including polyimide, in plane view looking toward a direction in which the second surface is oriented, the first semiconductor chip is smaller than the first member and is positioned inside an edge of the first member, in plane view looking toward a direction in which the second surface is oriented, the  second semiconductor chip is smaller than the first member and is positioned inside an edge of the first member, and in plane view looking toward a direction in which the second surface is oriented, the second semiconductor chip is larger than the first semiconductor chip and in a plane view toward a direction in which the second surface is oriented, the second adhesive layer is smaller than the resin layer of the first member.
On the other hand, Karnezos (Figs. 5A) discloses a semiconductor device comprising a board (412) including a first surface, a first member (512) having a second surface facing the first surface, a first adhesive layer (417) positioned between the first surface and the second surface, a first semiconductor chip (414) positioned between the first surface and the second surface, attached to the first surface, and embedded in the first adhesive layer, a second semiconductor chip (514) and further wherein in plane view looking toward a direction in which the second surface is oriented, the first semiconductor chip is smaller than the first member and is positioned inside an edge of the first member (Fig 5c), in plane view looking toward a direction in which the second surface is oriented, the  second semiconductor chip is smaller than the first member and 
Regarding claim 1, Differences in the semiconductor chip sizes will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such semiconductor chip sizes are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the semiconductor chip sizes and similar semiconductor chip sizes are known in the art (see e.g. Karnezos), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Ye.
The specification contains no disclosure of either the critical nature of the claimed semiconductor chip sizes or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
However, Karnezos does not show a first member that includes a resin layer including polyimide.
On the other hand, Otsuka (Figs. 1-2) discloses a semiconductor device comprising a board (1) including a first surface, a first member (2) that is a laminate including a silicon substrate (21) and a resin layer (24) that includes polyimide (par 23). Otsuka teaches doing so to form a magnetic shield layer by including the magnetic particles in the organic resin layer or the organic bonding layer (par 34).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the first member that includes a resin layer including polyimide in the device of Ye to form a magnetic shield layer by including the magnetic particles in the organic resin layer or the organic bonding layer.
With respect to claim 4, Ye (Figs. 1) discloses wherein the first member includes a fourth surface positioned between the second surface and the third surface, the resin adheres further to the fourth surface, and an area of a portion of the third surface to which the resin adheres is larger than an area of a portion of the fourth surface to which the resin adheres.
Regarding claim 4, Differences in the area of a portion of the surface sizes will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such area of a portion of the surface sizes are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).

Criticality
Since the applicant has not established the criticality of the area of a portion of the surface sizes and similar area of a portion of the surface sizes are known in the art (see e.g. Ye), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed area of a portion of the surface sizes or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 8, Otsuka (Figs. 1-2) discloses a semiconductor device wherein a second semiconductor chip includes a layer made of a silicon substrate.
With respect to claim 14, Otsuka (Figs. 1-2) discloses a semiconductor device wherein the second semiconductor chip includes a surface made of a material including the polyimide.
With respect to claim 15, Otsuka (Figs. 1-2) discloses a semiconductor device wherein the resin is made of a material including the polyimide.
With respect to claim 17, Ye (Figs. 1) discloses wherein the second semiconductor chip includes a flash memory, and the first semiconductor chip includes a controller that controls the flash memory.
With respect to claim 18, Karnezos (Figs. 5A) discloses wherein the first adhesive layer includes a Die Attach Film.
With respect to claim 19, Ye (Figs. 1) discloses wherein a second bonding wire (140) electrically connecting the first semiconductor chip to the board and embedded in the first adhesive layer.
With respect to claim 21, Ye (Figs. 1) discloses wherein a material of the second adhesive layer may be the same or different from a material of the resin layer.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Karnezos and in further view of Otsuka and Mori (US 5,903,049).
With respect to claim 6, Ye (Figs. 1) discloses most aspects of the present invention. However, Ye does not teach wherein the first member includes an intermediate layer positioned between the silicon substrate and the resin layer, and positioned between the second semiconductor chip and the silicon substrate, the resin layer adheres to the intermediate layer, and a tensile strength of a connecting portion between the resin layer and the intermediate layer is larger than a tensile strength of a connecting portion between the resin layer and the silicon substrate, which is obtained in a case where the resin layer adheres to the silicon substrate.
On the other hand, Mori shows (Fig 1) a board (2b) including a first surface, a first member (2a) member having a second surface facing the first surface, a first semiconductor chip (1b) and a first adhesive layer (lower 5) positioned between the first surface and the second surface, wherein the first member includes an intermediate layer (upper 9) positioned between a silicon substrate (8) and a resin layer (upper 5), and positioned between a second semiconductor chip (1a) and the silicon substrate, the resin layer adheres to the intermediate layer, and a tensile strength of a connecting portion between the resin layer and the intermediate layer is larger than a tensile 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the first member includes an intermediate layer positioned between the silicon substrate and the resin layer, and positioned between the second semiconductor chip and the silicon substrate, the resin layer adheres to the intermediate layer, and a tensile strength of a connecting portion between the resin layer and the intermediate layer is larger than a tensile strength of a connecting portion between the resin layer and the silicon substrate, which is obtained in a case where the resin layer adheres to the silicon substrate in the device of Ye to reduce the mounting area of semiconductor package and to reduce the size of the semiconductor module.
With respect to claim 7, Mori shows (Fig 1) wherein the first member includes an intermediate layer (9) positioned between the silicon substrate (8) and the resin layer (upper 5). Furthermore, Otsuka teaches wherein the first member including a silicon substrate and a resin layer made of a thermoplastic resin. Kawabata (US 2006/0231939) teaches thermoplastic resin may be an organic film, for example a polyphenylene oxide resin (par 59). Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art to have the first member with a layer made of a material including oxide or nitride of the silicon substrate.

 Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Karnezos and in further view of Otsuka and Yim (US 8,309,397).
With respect to claim 11, Ye (Figs. 1) discloses most aspects of the present invention. However, Ye does not teach wherein a second member embedded in the resin, wherein the second semiconductor chip includes a plurality of third semiconductor chips mutually stacked, the second member is positioned between two of the plurality of third semiconductor chips adjacent to each other, and includes a fifth surface to which one of the plurality of third semiconductor chips is attached, a sixth surface to which another one of the plurality of third semiconductor chips is attached, and a seventh surface positioned between the fifth surface and the sixth surface and made of a material including a second organic material, and the resin adheres further to the seventh surface.
On the other hand, Yim shows (Fig 12) a semiconductor device further comprising a second member (1204) embedded in a resin (926/1226), wherein a second semiconductor chip (1208) includes a plurality of third semiconductor chips (1212) mutually stacked, the second member is positioned between two of the plurality of third semiconductor chips adjacent to each other, and includes a fifth surface to which one of the plurality of third semiconductor chips is attached, a sixth surface to which another one of the plurality of third semiconductor chips is attached, and a seventh surface positioned between the fifth surface and the sixth surface and made of a material including a second organic material. Furthermore, Yim shows (fig 9) a different embodiment wherein a second member (904) positioned between a second semiconductor chip (908) and third semiconductor chip (912), the second member 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a second member embedded in the resin, wherein the second semiconductor chip includes a plurality of third semiconductor chip mutually stacked, the second member is positioned between two of the plurality of third semiconductor chips adjacent to each other, and includes a fifth surface to which one of the plurality of third semiconductor chips is attached, a sixth surface to which another one of the plurality of third semiconductor chips is attached, and a seventh surface positioned between the fifth surface and the sixth surface and made of a material including a second organic material, and the resin adheres further to the seventh surface in the device of Ye to provide an integrated circuit package system which brings reduced area and volume.
With respect to claim 12, Yim shows (Fig 12) a plurality of second adhesive layers, wherein each of the plurality of second adhesive layers attaches one of the plurality of third semiconductor chips to another one of the plurality of third semiconductor chips, the third surface or the second member.
Furthermore, Ye 
Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art to have wherein each of the plurality of second adhesive layers attaches one of the plurality of third semiconductor chips to another one of the plurality of third semiconductor chips in the device of Ye.
With respect to claim 13, Yim shows (Fig 12) wherein the plurality of second adhesive layers include Die Attach Films.
Response to Arguments
Applicant's amendments filed on December 27, 2021, responding to the office action mailed on 9/30/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1, 4, 6-8, 11-15, 17-19 and 21 have been considered but are moot because the arguments do not apply to the newly applied reference in the rejection. The current action is non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814